         Case 18-35672 Document 3190 Filed in TXSB on 12/07/20 Page 1 of 1



UNITED STATES BANKRUPTCY COURT                                   SOUTHERN DISTRICT OF TEXAS

                                                                                                         ENTERED
                  Motion and Order for Admission Pro Hac Vice                                            12/07/2020


 Division              Houston               Main Case Number                      18-35672
                  Debtor                     In Re:       Westmoreland Coal Company, et al.


          Lawyer’s Name                  Amy K. Kaufman
               Firm                      Ohio Attorney General
               Street                    150 East Gay Street, 21st Floor
         City & Zip Code                 Columbus, Ohio 43215
        Telephone & Email                (614) 728-4324 Amy.Kaufman@ohioattorneygeneral.gov
     Licensed: State & Number            Ohio 0073837
      Federal Bar & Number


 Name of party applicant seeks to                        Ohio Department of Taxation
 appear for:


                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


            12/1/2020                                       /s/ Amy K. Kaufman
 Dated:                        Signed:


 The state bar reports that the applicant’s status is:


 Dated:                        Clerk’s signature:
                                             The lawyer shall review the Local Rules, the Complex Case
                                             Procedures and the Court's published procedures.
              Order
           (Docket No. 3180)                    This lawyer is admitted pro hac vice.

Dated:
      Signed: December 07, 2020                           United States Bankruptcy Judge

                                                      ____________________________________
                                                      DAVID R. JONES
                                                      UNITED STATES BANKRUPTCY JUDGE
